IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 337 WAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
EDWARD THOMAS ADAMS,                         :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of February, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner is:

      Whether the trial court erred in denying Appellant’s motion to suppress when he
      was detained for pulling into his own business, when such was closed, and thus
      the stop and subsequent detention was not supported by probable cause or
      reasonable suspicion of criminal activity?